EXHIBIT 10.14
AMENDMENT NUMBER ONE
TO THE IRWIN FINANCIAL CORPORATION
1999 OUTSIDE DIRECTOR RESTRICTED STOCK COMPENSATION PLAN
(As Amended Effective January 1, 2005)
     This Amendment Number One to the Irwin Financial Corporation 1999 Outside
Director Restricted Stock Compensation Plan (this “Amendment”) is effective as
of January 1, 2005 (the “Effective Date”).
     Whereas, Irwin Financial Corporation (the “Company”) has implemented the
Irwin Financial Corporation 1999 Outside Director Restricted Stock Compensation
Plan (the “Original Plan”); and
     Whereas, the Company desires to amend the Original Plan so that it is clear
that the Original Plan is not subject to Section 409A of the Internal Revenue
Code of 1986, as amended.
     The words “As soon as practicable after” at the beginning of
Section 6(c)(i) and 6(c)(ii) of the Original Plan are here by deleted and
replaced with the word “On”.
     Section 6(c)(v) of the Original Plan is hereby deleted in its entirety.
     The first sentence of Section 6(g) of the Original Plan is deleted in its
entirety.
     Except as specifically amended herein, all other terms and conditions
contained in the Original Plan shall remain unchanged and shall continue in full
force and effect.
[Remainder of Page Intentionally Left Blank.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Board of Directors has caused this Amendment Number
One to the Irwin Financial Corporation 1999 Outside Director Restricted Stock
Compensation Plan to be amended effective as of the Effective Date.

                      IRWIN FINANCIAL CORPORATION    
 
               
 
  By:                          
 
      Printed:        
 
               
 
      Its:        
 
               

 